        Case 3:19-cv-04238-MMC Document 147 Filed 04/03/20 Page 1 of 4



 1   Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
 2   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 3   San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
 4   Facsimile: +1 415 576 3099

 5   Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
 6   BAKER & McKENZIE LLP
     600 Hansen Way
 7   Palo Alto, CA 94304
     Telephone: +1 650 856 2400
 8   Facsimile: +1 650 856 9299

 9   Attorneys for Defendants,
     VADE SECURE, INCORPORATED;
10   VADE SECURE SASU;
     OLIVIER LEMARIÉ
11   [Additional counsel listed on signature page]
12                                  UNITED STATES DISTRICT COURT
13               NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK                                 Case No. 3:19-cv-04238-MMC-RMI
15   LLC,
                                                                 Date Action Filed: July 23, 2019
16                           Plaintiffs,                         DEFENDANTS’ NOTICE OF NON-
            v.                                                   OPPOSITION TO PLAINTIFFS’
17
                                                                 ADMINISTRATIVE MOTION TO
18   VADE SECURE, INCORPORATED;                                  FILE UNDER SEAL (ECF NO. 144)
     VADE SECURE SASU; OLIVIER
19   LEMARIÉ,

20                           Defendants.
21

22

23

24

25

26

27

28

                                                                                  Case No. 3:19-cv-04238-MMC-RMI
     DEFENDANTS’ NOTICE OF NON-OPPOSITION TO PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL (ECF NO. 144)
          Case 3:19-cv-04238-MMC Document 147 Filed 04/03/20 Page 2 of 4



 1          Pursuant to Civil Local Rule 7-3, Defendants, Vade Secure, Incorporated, Vade Secure

 2   SASU, and Olivier Lemarié (“Defendants”), hereby file this Notice of Non-Opposition and inform

 3   the Court that Defendants do not oppose the Administrative Motion to File Under Seal (the “Motion”;

 4   ECF No. 144) filed by Plaintiffs, Proofpoint, Inc. and Cloudmark LLC (“Plaintiffs”), on March 30,

 5   2020. Though Defendants do not oppose the Motion, Defendants in no way agree or concede that

 6   Plaintiffs have articulated or met the correct legal standard, or have identified any trade secret or

 7   other confidential information in their Motion, in the parties’ Joint Discovery Statement Regarding

 8   Plaintiffs’ Disclosure of Trade Secrets (“TS Joint Letter Brief”; ECF No. 145), or in Exhibit A or C

 9   to the TS Joint Letter Brief (ECF Nos. 144-3 & 144-4). To the contrary, as reflected in Defendants’

10   sections of the TS Joint Letter Brief, Defendants contend that Plaintiffs have failed to sufficiently

11   identify a trade secret. Thus, by this Notice of Non-Opposition, Defendants do not in any way

12   withdraw or waive any arguments made in their sections of the Joint Discovery Statement Regarding

13   Defendants’ Entitlement to Protective Order in View of Plaintiffs’ Failure to Identify a Trade Secret,

14   the TS Joint Letter Brief, or elsewhere in this action, and Defendants further reserve the right to

15   assert all other arguments, claims, and defenses available at law or equity in this action.

16          In Center for Auto Safety v. Chrysler Group, LLC, the Ninth Circuit made clear that “public

17   access to filed motions and their attachments does not merely depend on whether [a] motion is

18   technically ‘dispositive’” but, rather, “public access will turn on whether a motion is more than

19   tangentially related to the merits of the case.” 809 F.3d 1092, 1101 (9th Cir. 2016) (emphasis

20   added). Here, the underlying motion and its attachments—which relate to whether Plaintiffs have

21   sufficiently identified their alleged trade secrets—are directly related to the merits of the case. As a

22   result, the “compelling reasons” standard—not the “good cause” standard—applies to Plaintiffs’

23   Motion. See id. at 1096-97. Further, Plaintiffs’ Motion and proposed order are not narrowly tailored

24   as they seek to seal entire documents. Under Civil Local Rule 79-5(b), a sealing request must be

25   “narrowly tailored to seek sealing only of sealable material” and, under Civil Local Rule 79-

26   5(d)(1)(B), the proposed sealing order must similarly be “narrowly tailored to seal only the sealable

27   material.” Courts in this district have found that requests to seal entire documents are not narrowly

28   tailored. E.g., Mohebbi v. Khazen, No. 13-cv-03044-BLF, 2018 U.S. Dist. LEXIS 181081, at *3
                                                          1
                                                                                   Case No. 3:19-cv-04238-MMC-RMI
      DEFENDANTS’ NOTICE OF NON-OPPOSITION TO PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL (ECF NO. 144)
          Case 3:19-cv-04238-MMC Document 147 Filed 04/03/20 Page 3 of 4



 1   (N.D. Cal. Oct. 22, 2018).

 2          Moreover, portions of Exhibits A and C are plainly not confidential or have been publicly

 3   disclosed via public filing in this case or other public disclosure. For example, Exhibit A and Exhibit

 4   C both describe high-level features that have been publicly disclosed since Plaintiffs’ Complaint.

 5   Specifically, the Complaint discusses high-level features like behavioral analysis, machine learning,

 6   statistical dispersion, and real-time threat analysis, among others. (Compare Ex. A, ECF No. 144-3

 7   at 10:27-11:7 and Exhibit C, ECF No. 144-4 at 11:10-17 with Pls.’ Compl., ECF No. 1 at ¶ 32.) As

 8   another example, Exhibit C cites to and quotes publicly available websites and information, and

 9   provides background qualifications on Dr. Nielson. (E.g., Exhibit C, ECF No. 144-4 at ¶¶ 1-7, 26 n.

10   1-5.) As another example, Exhibit C incorporates by reference and discusses unsealed portions of

11   an earlier Declaration of Seth James Nielson. (Compare Ex. C., ECF No. 144-4 at ¶¶ 8-9 with ECF

12   No. 30-7 §§ II, III.) Thus, while Defendants do not oppose the Motion, Defendants do not concede

13   that Plaintiffs’ request to seal Exhibits A and C in their entireties is narrowly tailored.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
                                                                                   Case No. 3:19-cv-04238-MMC-RMI
      DEFENDANTS’ NOTICE OF NON-OPPOSITION TO PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL (ECF NO. 144)
         Case 3:19-cv-04238-MMC Document 147 Filed 04/03/20 Page 4 of 4



 1   Dated: April 3, 2020                                     BAKER & McKENZIE LLP

 2                                                            By: /s/ Mackenzie Martin
 3
                                                              Colin H. Murray (SBN 159142)
 4                                                             colin.murray@bakermckenzie.com
                                                              BAKER & McKENZIE LLP
 5                                                            Two Embarcadero Center, 11th Floor
                                                              San Francisco, CA 94111-3802
 6                                                            Telephone:    +1 415 576 3000
                                                              Facsimile:    +1 415 576 3099
 7
                                                              Danielle L. Benecke (SBN 314896)
 8                                                             danielle.benecke@bakermckenzie.com
                                                              BAKER & McKENZIE LLP
 9                                                            600 Hansen Way
                                                              Palo Alto, CA 94304
10                                                            Telephone:    +1 650 856 2400
                                                              Facsimile:    +1 650 856 9299
11
                                                              Jay F. Utley (Admitted Pro Hac Vice)
12                                                             jay.utley@bakermckenzie.com
                                                              Bart Rankin (Admitted Pro Hac Vice)
13                                                             bart.rankin@bakermckenzie.com
                                                              Mackenzie M. Martin (Admitted Pro Hac Vice)
14                                                             mackenzie.martin@bakermckenzie.com
                                                              John G. Flaim (Admitted Pro Hac Vice)
15                                                             john.flaim@bakermckenzie.com
                                                              Chaoxuan Liu (Admitted Pro Hac Vice)
16                                                             charles.liu@bakermckenzie.com
                                                              Mark Ratway (Admitted Pro Hac Vice)
17                                                             mark.ratway@bakermckenzie.com
                                                              BAKER & McKENZIE LLP
18                                                            1900 North Pearl Street, Suite 1500
                                                              Dallas, Texas 75201
19                                                            Telephone:     +1 214 978 3000
                                                              Facsimile:     +1 214 978 3099
20

21                                                            Attorneys for Defendants,
                                                              Vade Secure, Incorporated; Vade Secure SASU;
22                                                            and Olivier Lemarié

23

24

25

26

27

28
                                                          3
                                                                                   Case No. 3:19-cv-04238-MMC-RMI
      DEFENDANTS’ NOTICE OF NON-OPPOSITION TO PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL (ECF NO. 144)
